OPINION of the Court, by
Ch. J. Boylt
This is a writ of error with supersedeas to a judgment in an action of slander. The only question is, whether the words, as laid in the declaration, are actionable.
The declaration consists of one count only, which the defendant in the action with having spoken of the plaintiff the following words, viz. “ that he, the said Thomas, hud sworn to a lie.” These words do not convey an imputation of the crime of perjury, and without such an imputation they are not in themselves actionable. A distinction is taken in the books between a charge of perjury, and a charge of swearing false. To say of a man " he is perjured,” is held actionable ; for these words shall be intes.ded to mean that he is foresworn in a judicial proceeding. But for saying of another 1 he is foresTjorn,'' without adding other words which shew that it was in a judicial proceeding,no action lies ; for the words may be spoken of another in common discourse — -See 6 Bac. Abr. 207, title slander, letter if. and the authorities there cited. Had the words in this case been laid with a colloquium concerning a ju-proceeding, or had anv special damages been charged, they would have been sufficient to have maintained the action. But the declaration contains no .averment of a colloquium, nor any charge of special damage. It is true that the plaintiff by an innuendo alleges the words to mean that the plaintiff had sworn false when testifying as a witness in a suit depending in the Warren circuit court. But it is a well settled rule that an innuendo cannot extend the meaning of words beyond their natural import. It is only explanatory of some matter already expressed; it may shew the ap-¡"'¡cation, but cannot add to er enlarge or change the 'ense of the words — See 2 Salk. 513, 1 Sand. 243 note The words as laid are therefore not actionable, *320and tíe judgment is consequently erroneous and musí be reversed with eostfi